
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5


APEX SILVER MINES
2004 EQUITY INCENTIVE PLAN

RESTRICTED SHARES AWARD AGREEMENT


        This Restricted Shares Award Agreement (the "Award Agreement"), made as
of the            day of                        (the "Grant Date"), between Apex
Silver Mines Limited, a Cayman Islands corporation (the "Company"),
and                        (the "Participant").

        WHEREAS, the Company desires to encourage and enable the Participant to
acquire a proprietary interest in the Company through the ownership of the
Company's ordinary shares (the "Ordinary Shares"), pursuant to the terms and
conditions of the Apex Silver Mines Limited 2004 Equity Incentive Plan (the
"Plan") and this Award Agreement. Such ownership will provide the Participant
with a more direct stake in the future of the Company and encourage the
Participant to remain with the Company and/or its Affiliates, as applicable.

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties agree as
follows:

        1.     Grant of Restricted Shares.

        1.1   The Company hereby grants to the
Participant                        restricted Ordinary Shares (the "Restricted
Shares") on the terms and conditions set forth in this Award Agreement.

        1.2   The Participant's rights with respect to the Restricted Shares
shall remain forfeitable at all times prior to the dates set forth below (each a
"Lapse Date"):

Number of Shares


--------------------------------------------------------------------------------

  Lapse Date

--------------------------------------------------------------------------------


 
 
 

        1.3   This Award Agreement shall be construed in accordance with, and
subject to, the terms of the Plan. For purposes of this Award Agreement, all
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Plan.

        2.     Rights of Participant.

        2.1   Except as provided in Section 2.2, Section 6 and otherwise in this
Award Agreement, the Participant shall be entitled, at all times on and after
the Grant Date, to exercise all rights, powers and privileges of a shareholder
with respect to the Restricted Shares (whether or not the restrictions thereon
shall have lapsed), other than those Restricted Shares which have been forfeited
pursuant to Section 3.2 hereof.

        2.2   Prior to the earlier of the applicable Lapse Date or the
Accelerated Lapse Date (as defined below in Paragraph 3.1), the Participant
shall not be entitled to transfer, sell, pledge, encumber, hypothecate or assign
the Restricted Shares with respect to which a Lapse Date has not occurred
(collectively, the "Transfer Restrictions").

--------------------------------------------------------------------------------






        3.     Lapse of Restrictions.

        3.1   The Transfer Restrictions and all other restrictions with respect
to the Restricted Shares shall lapse, and such Restricted Shares shall become
fully nonforfeitable on the earlier of the following dates:

        (a)   with respect to a number of Restricted Shares specified in
Section 1.2, the applicable Lapse Date, provided the Participant continues in
Continuous Service until such Lapse Date; or

        (b)   with respect to all the Restricted Shares, the date (the
"Accelerated Lapse Date") of the Participant's termination of Continuous Service
(i) by the Company for reasons other than cause, (ii) as the result of the
Participant's death, Disability or Retirement, or (iii) in anticipation or as
the result of a Change in Control as provided in Section 4.

        3.2   Upon the termination of the Participant's Continuous Service prior
to any Lapse Date, other than as provided in Section 3.1(b), the Restricted
Shares with respect to which no Lapse Date has occurred shall be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company, and neither the Participant nor his or her heirs, executors,
administrators or successors shall have any right or interest in such Restricted
Shares.

        4.     Change of Control. Upon the occurrence of a Change of Control,
the Transfer Restrictions and all other restrictions shall lapse with respect to
all of the Restricted Shares, all Restricted Shares shall become fully
nonforfeitable, and the Board shall have the power and discretion to provide for
modification of this award of Restricted Shares in accordance with the Plan. The
provisions of this Section 4 shall not apply to any transaction undertaken for
the purpose of reincorporating the Company under the laws of another
jurisdiction, if such transaction does not materially affect the beneficial
ownership of the Company's capital stock.

        5.     Escrow and Delivery of Shares.

        5.1   Certificates representing the Restricted Shares shall be issued in
the name of the Participant and held by the Company in escrow and shall remain
in the custody of the Company until (i) their delivery to the Participant or his
or her estate as set forth in Section 5.2, or (ii) their forfeiture and transfer
to the Company as set forth in Section 3.2.

        5.2   (a) Subject to Section 5.2(b), certificates representing the
Restricted Shares which have become nonforfeitable shall be delivered to the
Participant as soon as practicable following each Lapse Date or Accelerated
Lapse Date, provided that the Participant has satisfied all applicable tax
withholding requirements with respect to the Restricted Shares.

        (b)   If the Accelerated Lapse Date occurs as a result of the
Participant's death, certificates representing the Restricted Shares shall be
delivered to the Participant's estate as soon as practicable following the
Company's receipt of an official death certificate or other evidence of death
acceptable to the Company, provided that the Participant's estate has satisfied
all applicable tax withholding requirements with respect to the Restricted
Shares.

        6.     Dividends; Voting Rights.

        6.1   All dividends declared and paid by the Company on Restricted
Shares shall be held by the Company in escrow for the account of the
Participant. Dividends so held shall not bear interest. Upon the earlier of a
Lapse Date or the Accelerated Lapse Date, the dividends in respect of the
Restricted Shares which have become nonforfeitable shall be paid to the
Participant or his or her estate, as the case may be. Upon the forfeiture of the
Restricted Shares pursuant to Section 3.2, all related dividends shall also be
forfeited.

2

--------------------------------------------------------------------------------



        6.2   The Participant shall not have the right to vote any Restricted
Shares until the restrictions have lapsed with respect to such Restricted Shares
and such Restricted Shares have become nonforfeitable.

        7.     No Right to Continued Employment. Nothing in this Award Agreement
or the Plan shall be interpreted or construed to confer upon the Participant any
right with respect to continued employment by the Company or any of its
affiliates, nor shall this Award Agreement or the Plan interfere in any way with
the right of the Company or any affiliate to terminate the Participant's
employment at any time.

        8.     Adjustments Upon Recapitalization. If, by reason of a
recapitalization or other change in corporate or capital structure, the
Participant shall be entitled to new, additional or different shares of stock or
securities of the Company or any successor Company or entity or other property
pursuant to the Plan, such new, additional or different shares or other property
shall thereupon be subject to all of the conditions and restrictions which were
applicable to the Restricted Shares immediately prior to such recapitalization
or other change in corporate or capital structure.

        9.     Withholding of Taxes. The Company shall have the right to require
the Participant or the Participant's beneficiaries or legal representatives to
remit to the Company an amount equal to the applicable foreign, federal, state
and local income taxes and other amounts required by law to be withheld (the
"Withholding Taxes"). Whenever payments under the Plan or this Award Agreement
are to be made to the Participant in cash, such payments shall be net of any
amounts sufficient to satisfy all applicable taxes, including without
limitation, all Withholding Taxes concerning such payments. The Board may, in
its sole discretion, permit the Participant to satisfy the withholding
obligation either by (i) surrendering Ordinary Shares owned by the Participant
or (ii) having the Company withhold Ordinary Shares from the Ordinary Shares
otherwise deliverable to the Participant. Ordinary Shares surrendered or
withheld shall be valued at their Fair Market Value as of the date on which
income is required to be recognized for income tax purposes.

        If the Participant makes an election under Section 83(b) of the Code
with respect to the grant of Restricted Shares, the grant of the Restricted
Shares shall be conditioned upon the prompt payment by the Participant to the
Company of Withholding Taxes due in connection with such election. If the
Participant does not make an election under Section 83(b) of the Code with
respect to the grant of Restricted Shares, the Participant shall pay to the
Company the Withholding Taxes upon the earlier of each Lapse Date or the
Accelerated Lapse Date. The delivery of the Restricted Shares and related
dividends shall be conditioned upon the prior payment of the applicable
Withholding Taxes.

        10.   Modification of Award Agreement. Except as set forth in the Plan
and in this Award Agreement, this Award Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto.

        11.   Severability. Should any provision of this Award Agreement be held
by a court of competent jurisdiction to be unenforceable or invalid for any
reason, the remaining provisions of this Award Agreement shall not be affected
by such holding and shall continue in full force and effect in accordance with
their terms.

        12.   Governing Law. This Award Agreement and all rights arising
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Colorado.

3

--------------------------------------------------------------------------------




        13.   Successors in Interest. This Award Agreement shall inure to the
benefit of and be binding upon any successor to the Company and upon the
Participant's heirs, executors, administrators and successors.


 
 
APEX SILVER MINES LIMITED
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
Participant:
 
 


--------------------------------------------------------------------------------

Name:


4

--------------------------------------------------------------------------------





QuickLinks


APEX SILVER MINES 2004 EQUITY INCENTIVE PLAN RESTRICTED SHARES AWARD AGREEMENT
